Citation Nr: 0908200	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  98-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine, for 
the period prior to November 19, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from September 1954 
to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2005, the Board, in pertinent part, remanded the 
claim for further development.  In a January 2006 rating 
decision, the RO increased the Veteran's evaluation for 
degenerative arthritis of the cervical spine to 20 percent, 
effective November 19, 2005.

In December 2006, the Board denied the claim of entitlement 
to a disability evaluation in excess of 20 percent for 
chronic lumbosacral strain with degenerative arthritis; 
entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine for 
the period prior to November 19, 2005, and entitlement to a 
disability evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine for the period 
subsequent to November 19, 2005.

The Veteran subsequently filed a timely appeal of the Board's 
December 2006 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
vacated the December 2006 Board's decision that denied 
entitlement to an evaluation in excess of 20 percent for 
lumbar spine disability, and an evaluation in excess of 10 
percent for cervical spine disability for the period prior to 
November 19, 2005, and remanded those claims to the Board for 
compliance with the instructions in the Joint Motion.  

The parties moved to dismiss the issue of entitlement to a 
disability evaluation in excess of 20 percent for cervical 
spine disability for the period beginning on November 19, 
2005; such claim is therefore no longer on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has severe limitation of motion of the 
lumbar spine, or forward flexion of the thoracolumbar spine 
of 30 degrees or less, or ankylosis of the thoracolumbar 
spine.

2.  For the period prior to November 19, 2005, there is no 
evidence of moderate limitation of motion of the cervical 
spine or forward flexion of the cervical spine of 30 degrees 
or less.

3.  The Veteran has not submitted evidence tending to show 
that his service-connected disabilities of the lumbar and 
cervical spine require frequent hospitalization, are unusual, 
or cause marked interference with employment.


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain with degenerative arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 
(2008).

2.  For the period prior to November 19, 2005, the criteria 
for an evaluation in excess of 10 percent for degenerative 
arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R., §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In the present case, the unfavorable AOJ decision that are 
the basis of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120. 

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in August 2002 that fully addressed all 
notice elements.  This letter informed the Veteran of what 
evidence was required to substantiate his claims, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  In an April 2006 letter, the 
Veteran was advised as to how effective dates are assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the VCAA letter sent to the 
Veteran does not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  The Veteran has 
submitted voluminous records and contentions in support of 
his claim.  In his statements, he describes his lumbar and 
cervical spine symptomatology.  He also indicates how his 
service-connected spine disabilities affect his daily life.  
Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Therefore, the notice deficiencies do not affect the 
essential fairness of the adjudication, and presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All available evidence pertaining to the Veteran's claim has 
been obtained.  The claims file contains service treatment 
records, the Veteran's contentions, and post-service medical 
records from VA Medical Centers in Tampa/Orlando.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   
Neither the Veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Board has reviewed all the evidence in the Veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and the Veteran's contentions.  For the purpose of 
reviewing the medical history of the Veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
at issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the prior regulations for evaluating disabilities of 
the spine, slight limitation of motion in the cervical spine 
warrants a 10 percent evaluation; moderate limitation of 
motion in the cervical spine warrants a 20 percent 
evaluation; and severe limitation of motion in the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 10 percent 
evaluation requires evidence of slight limitation of motion 
of the lumbar spine.  An evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation necessitates evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

During the pendency of the Veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.   In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a January 2006 Supplemental Statement of the Case, the 
Veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The Veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the Veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The amended criteria for rating spine disabilities are as 
follows:  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.   The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Lumbar Spine Disability

The RO, in a September 1982 rating decision, granted service 
connection for chronic lumbosacral strain and assigned a 
noncompensable evaluation.  The noncompensable evaluation was 
continued in a June 1997 rating decision.  In a September 
1997 rating decision, the RO increased the evaluation for 
chronic lumbosacral strain with degenerative arthritis to 20 
percent under Diagnostic Code 5292.  The 20 percent 
evaluation has continued to the present.

On review, the Board finds that an evaluation in excess of 20 
percent for service-connected chronic lumbosacral strain with 
degenerative arthritis is not warranted under either the 
former or the revised criteria.  Forward flexion of the 
lumbar spine was to 60 degrees on January 1997 VA 
examination.  The Board acknowledges that during a March 2003 
VA examination, the Veteran's forward flexion of the lumbar 
spine was to 25 degrees.  In July 2005, the Board requested 
that a new examination be conducted in an effort to 
differentiate the symptoms associated with the Veteran's 
service connected lumbar spine disability as opposed to other 
factors.  On November 2005 VA examination, forward flexion of 
the lumbar spine was to 50 degrees.

The November 2005 VA examiner observed definite gait problems 
(lack of coordination), which he believed were not likely 
related to the Veteran's service-connected back disability, 
but rather to Alzheimer's and/or Parkinson's disease.  The 
prior examiner, March 2003, did not discuss the probable 
effects that the various non service-connected disabilities 
had on the Veteran's back.  That examiner just noted that the 
Veteran stood "hunched over."  Thus, it is questionable 
whether the Veteran's forward flexion exhibited during the 
March 2003 VA examination was limited solely because of his 
service-connected lumbar disability.  Consequently, the Board 
finds that the November 2005 VA examiner provides a more 
complete reflection of the Veteran's overall disability 
picture.

Thus, based on the record as a whole, the Board finds that 
the Veteran's limitation of motion of the lumbar spine is no 
more than moderate, in nature.  There is no evidence of 
severe limitation of motion to warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5292.  There is 
also no evidence that the Veteran's lumbar spine disability 
is manifested by severe symptomatology that includes listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Thus, a higher evaluation under Diagnostic Code 5295 
is also not warranted.

Consideration of other (former) diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2008).  Under the revised criteria, the Board finds that an 
evaluation in excess of 20 percent is also not warranted, as 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  See Diagnostic Code 5242.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

The Board finds that the application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher disability 
evaluation.  The Board acknowledges that the January 1997 VA 
examiner indicated that any palpation or strength testing 
"seemed" to cause the Veteran significant pain in the back 
on examination, however at the end of the examination report, 
the same examiner indicated that it was unclear whether or 
not the Veteran was giving a full effort, and on examination, 
the Veteran was able to forward flex his lumbar spine to 60 
degrees.  Moreover, the November 2005 examiner opined that 
the Veteran's pain in the lumbar spine was quite mild.  Thus, 
even considering any pain on lumbar spine motion, the Board 
does not find adequate pathology to support an evaluation in 
excess of 20 percent.  The 20 percent evaluation already 
assigned appropriately reflects the extent of pain and 
functional impairment that the Veteran may experience as a 
result of his low back disability.

The Board acknowledges the X-ray evidence of disc disease of 
the lumbar spine. The provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the Veteran's grant of service connection is 
limited to chronic lumbosacral strain with degenerative 
arthritis of the lumbar spine.  As the Veteran is not 
service-connected for his disc disease of the lumbar spine, 
it is not necessary to consider the present claim under the 
revised Diagnostic Code 5243 or the former Diagnostic Code 
5293.

The Board has considered whether staged ratings are 
appropriate for the Veteran's lumbar spine disability; 
however, his symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.  See Hart, supra.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected lumbar spine disability must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

Cervical Spine Disability

On review, the Board finds that, for the period prior to 
November 19, 2005, an evaluation in excess of 10 percent is 
not warranted under either the former or the revised rating 
criteria for the Veteran's service-connected cervical spine 
disability.  On March 2003 VA examination, forward flexion of 
the cervical spine was to 15 degrees.  Based on this finding, 
the Veteran's limitation of motion of the cervical spine is 
no more than slight, in nature.  Significantly, there is no 
objective evidence of moderate limitation of motion of the 
cervical spine.  Accordingly, an evaluation in excess of 10 
percent during the applicable period under the former 
Diagnostic Code 5290 is not warranted.  

Further, under the revised criteria and for the period prior 
to November 19, 2005, the record does not support an 
evaluation in excess of 10 percent, as there was no evidence 
of forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees.  Thus, for the 
period prior to November 19, 2005, an evaluation in excess of 
10 percent for the Veteran's cervical spine disability is not 
warranted.  See Diagnostic Code 5242.  There is also no basis 
for assigning any additional staged ratings.  See Hart, 
supra.  The cervical spine symptoms have remained essentially 
constant throughout the appeal period.

The Board also notes that a higher evaluation is not 
warranted under Diagnostic Codes 5285, 5286, and 5287, as 
there is no evidence the Veteran has a vertebral fracture, 
demonstrable deformity of a vertebral body, or that he 
suffers from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5285, 5286, and 5287 are not applicable.

The Board acknowledges the X-ray evidence of disc disease of 
the cervical spine. However, the Veteran's grant of service 
connection is limited to degenerative arthritis of the 
cervical spine under Diagnostic Code 5242.  As the Veteran is 
not service connected for his disc disease of the cervical 
spine, it is not necessary to consider the present claim 
under the revised Diagnostic Code 5243 or the former 
Diagnostic Code 5293.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the Veteran has raised them.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board finds that the evidence of record 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the Veteran is unable to 
secure and follow substantially gainful employment due to his 
service-connected lumbar and cervical spine disabilities, or 
otherwise render a schedular rating impractical.  There is 
also no indication that pertinent disabilities have produced 
a marked interference with employment or that the Veteran is 
frequently hospitalized for such disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).












	(CONTINUED ON NEXT PAGE)

ORDER

A disability evaluation in excess of 20 percent for chronic 
lumbosacral strain with degenerative arthritis is denied.

A disability evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine, for the period 
prior to November 19, 2005, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


